Order entered February 21, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00065-CV

                  JERRY, MARSHA AND JASON CHAMBERS, Appellants

                                                V.

                       ALLSTATE INSURANCE COMPANY, Appellee

                       On Appeal from the 422nd Judicial District Court
                                  Kaufman County, Texas
                             Trial Court Cause No. 87353-422

                                               ORDER
       We GRANT appellants’ February 18, 2014 “motion to file 5 page jurisdictional brief

with statement of case” and ORDER the jurisdictional brief tendered to the Clerk on February

18, 2014 filed as of the date of this order.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE